Citation Nr: 0103874	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected sinusitis, currently rated 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected degenerative joint and disc disease, L4-L5, 
currently rated 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected bilateral hearing loss.  

4.  Entitlement to service connection for bilateral 
metatarsalgia.  

5.  Entitlement to service connection for status post left 
inguinal hernia repair.  

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.  

7.  Entitlement to service connection for a disability of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) 

The appeals regarding degenerative joint and disc disease L4-
L5, metatarsalgia, status post inguinal hernia repair, 
gastroenteritis and bilateral hearing loss will be addressed 
in the remand portion of this document.  

The Board notes that during at a videoconference hearing in 
September 2000 the veteran testified regarding the level of 
disability caused by his sinusitis.  The Board construes the 
veteran's hearing testimony as a new claim of entitlement to 
a disability rating of more than 30 percent for sinusitis and 
refers it to the RO for appropriate action.  

FINDING OF FACT

In an August 1999 statement, prior to the promulgation of an 
appellate decision, the appellant withdrew the appeal 
regarding the issue of entitlement to a disability rating of 
more than 30 percent for sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In this case, service connection was granted for sinusitis by 
the Board in December 1997, and the RO assigned a 
noncompensable rating to the disability in a February 1999 
rating decision.  The veteran expressed disagreement with 
that rating in February 1999.  The original rating was 
increased to 10 percent, and then to 30 percent in a July 
1999 rating decision.  He was furnished a Statement of the 
Case, and in July 1999 a substantive appeal was filed on his 
behalf.  In August 1999 the appellant submitted a VA Form 21-
4138, Statement in Support of Claim, in which he stated he 
wished to withdraw his appeal regarding the sinusitis claim 
only.  The Board finds that the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice.


ORDER

The appeal of the claim of entitlement to an increased rating 
for sinusitis is dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the veteran during his hearing reported 
having received audiological examinations at his place of 
employment since the most recent VA examination.  The service 
and postservice medical records show treatment for 
gastrointestinal problems variously diagnosed.  The Board 
believes that specialized examinations are warranted.

The Board notes that the veteran complains of low back pain 
on use.  It does not appear that the record before the Board 
contains information adequate to assist VA in assessing 
functional loss due to pain, as required by governing 
regulations and judicial precedent.  See DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for all 
disabilities in issue since service, to 
include Drs. Barge and Page, and any work 
related audiograms.  After securing the 
necessary release, the RO should obtain 
any records which are not on file.

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the lumbar spine disorder.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file and a copy of this Remand 
prior to the examination.  The examination 
should include all necessary tests and 
studies, to include X-rays.  It is 
requested that the examiner obtain a 
detailed occupational history.

It is requested that the examiner conduct 
range of motion testing and include what 
is considered in degrees to be the normal 
range of motion of the lumbosacral spine. 
Additionally, the orthopedist should be 
requested to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis.  The examiner should also be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
severity of any hearing loss.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed. The claims folder and a copy of 
this Remand must be made available to the 
examiners for review before the 
examination.  

4.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
any gastrointestinal disorder.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
before the examination.  All indicated 
studies and procedures should be 
undertaken.  Following the examination 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
gastrointestinal disorder diagnosed 
(other than the hiatal hernia) is related 
to military service.  A complete rational 
for any opinion expressed should be 
include in the examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include consideration 
of staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



